FILED
                           NOT FOR PUBLICATION                              FEB 22 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30208

             Plaintiff - Appellee,               D.C. No. 2:08-CR-02021-LRS-1

  v.
                                                 MEMORANDUM *
GURMIT SINGH KAILA,

             Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Lonny R. Suko, District Judge, Presiding

                           Submitted February 1, 2010 **
                               Seattle, Washington

Before: ALARCÓN, W. FLETCHER and RAWLINSON, Circuit Judges.

       Appellant Gurmit Singh Kaila (Kaila) challenges his eleven-month prison

sentence for illegally structuring bank deposits in violation of 31 U.S.C. § 5324.

Kaila contends that the government breached the plea agreement by arguing for a


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
higher sentence based on deposits not stipulated to in the agreement; his sentence

was procedurally and substantively unreasonable; and the district court abused its

discretion in imposing special conditions of supervised release requiring Kaila to

disclose financial information and cooperate with the Internal Revenue Service

(IRS).




1.       The district court properly sentenced Kaila pursuant to the unambiguous

terms of the plea agreement, which did not preclude the government from arguing

that a higher sentence was warranted pursuant to 18 U.S.C. § 3553(a). See United

States v. Streich, 560 F.3d 926, 930 (9th Cir. 2009) (“It is irrelevant that the

government advocated for a higher sentence based on uncharged conduct. It never

promised to do the contrary, and we therefore conclude that it did not breach the

plea agreement.”); see also United States v. Cannel, 517 F.3d 1172, 1177 (9th Cir.

2008).




2.       Kaila’s sentence was procedurally and substantively reasonable, as the

district court considered Kaila’s non-frivolous arguments, applied the requisite 18

U.S.C. § 3553(a) factors, and sentenced Kaila at the lower end of the plea

agreement’s stipulated Sentencing Guidelines range. See United States v. Overton,


                                           2
573 F.3d 679, 700 (9th Cir. 2009), as amended (“[T]he record before us more than

sufficiently demonstrates that the district court heard and considered [Kaila’s]

arguments, contemplated the § 3553(a) factors, and reached an informed

conclusion regarding sentencing.”); see also United States v. Garcia, 522 F.3d 855,

860 (9th Cir. 2008), as amended (holding that a sentence within the plea

agreement’s stipulated range was substantively reasonable).




3.    The district court did not abuse its discretion in imposing supervised release

conditions requiring Kaila to disclose financial information to the probation

officer. The financial disclosure conditions are reasonably related to the 18 U.S.C.

§ 3553(a) factors and do not constitute an unreasonable deprivation of liberty. See

United States v. Wise, 391 F.3d 1027, 1031 (9th Cir. 2004) (“The applicable statute

requires the judge, at sentencing, to consider the need to protect the public from

further crimes of the defendant. That language does not limit the court to looking

only at the offense already committed, but rather requires the court to look forward

in time to crimes that may be committed in the future.”) (citation, footnote

reference, and internal quotation marks omitted); see also Garcia, 522 F.3d at 862.




                                          3
      The financial disclosure conditions are not vague or overbroad, as Kaila

does not have to “guess at [their] meaning.” United States v. Soltero, 510 F.3d

858, 866 (9th Cir. 2007), as amended (citation omitted).




4.    The district court did not abuse its discretion in imposing a supervised

release condition requiring Kaila to cooperate with the IRS and disclose relevant

information to his probation officer. The condition is reasonably related to the

applicable § 3553(a) factors and the plea agreement’s requirement that Kaila

cooperate with the IRS. See United States v. Goddard, 537 F.3d 1087, 1089 (9th

Cir. 2008) (“[C]onditions are permissible if they are reasonably related to the goals

of deterrence, protection of the public, or rehabilitation of the offender, taking into

account the offender’s history and personal characteristics, and involve no greater

deprivation of liberty than is reasonably necessary for the purposes of supervised

release.”) (citation omitted).

      The condition is not “so vague that men of common intelligence must

necessarily guess at its meaning and differ as to its application.” Soltero, 510 F.3d

at 866 (citation omitted).

      AFFIRMED.




                                           4